Citation Nr: 1130933	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-41 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder 


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claim in November 2009 for further development and consideration. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2009 Board remand instructed the AMC to make a specific determination with respect to whether the Veteran was exposed to a stressor(s) in service, and if so, what was the nature of the specific stressor(s).  This determination was to be made prior to the Veteran being scheduled for a psychiatric examination.  If it was determined that the record establishes the existence of a stressor or stressors, specify the stressor(s) established by the record.  The AMC did not make that determination; rather, the AMC deferred making the determination pending the results of the psychiatric examination.  On remand this determination must be made prior to the examination. 

Moreover, the AMC was to arrange for a VA psychiatric examination to determine the current nature and etiology of any current psychiatric disability.  The AMC noted that the veteran had failed to report for the scheduled examination at the Loma Linda VAMC.  However, June 22, 2011 correspondence from the Veteran clearly states that, when advised by the VAMC of the date of the scheduled appointment he called them and told them he needed to reschedule because he could not leave his work.  Apparently, no effort was made to reschedule the examination.   Therefore, the Veteran should be scheduled for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor in service, and if so, what was the nature of the specific stressor.   If official service records or alternative evidence corroborate the Veteran's allegations of a stressor occurring, specify that information.

Specifically indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incident could indicate the occurrence of any alleged in-service stressor.

If it is determined that the record establishes the existence of a stressor or stressors, specify the stressor(s) established by the record.  In reaching this determination, address any credibility questions raised by the record.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any current psychiatric disability.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  The examiner should provide a diagnosis of any psychiatric disabilities found.  If it is determined that there is evidence corroborating a claimed stressor, obtain an opinion as to whether such condition(s) is/are related to any corroborated stressor.  The examiner should also express an opinion as to whether it is at least as likely as not that any current psychiatric disability is related to his active military service.  A complete rationale for any opinions should be provided.

3.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran a supplemental statement of the case and give him time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

